Title: To Benjamin Franklin from James Hutton, 21 January 1778
From: Hutton, James
To: Franklin, Benjamin


My dear friend
Passy. 21 Jan. 1778
I have one more wish, which is, that our Brethren’s Settlements on the Coast of Labradore may not be molested by any of the American arm’d Vessels, and as our Society for the Furtherance of the Gospel send out a small Vessell every year with Provisions to our Missionaries on that Coast, without which they would probably be starved, I hope your arm’d Vessels will not for a trifle of gain cause the pretty certain Starvation of between 20 and 30 worthy people, who seek no other Profit by their residing there but only to civilize and render happy the poor Eskimaux. I recommend these two things to your kindness and am Dear Sir your most obliged and most affectionate
Hutton
To Dr Franklin
 
Endorsed: M Hutton’s Request
Notation: Hutton Jan. 21. 1778
